IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,190



                      EX PARTE JAVIER DIAZ-GOMEZ, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 199-81407-04 IN THE 199TH DISTRICT COURT
                           FROM COLLIN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and indecency with a child and sentenced to imprisonment for twenty and ten years,

respectively.

        Applicant contends that his counsel rendered ineffective assistance because he failed to file

a notice of appeal. The trial court determined that trial counsel failed to file a notice of appeal. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
                                                                                                  2

judgments of conviction in Cause No. 199-81407-04 from the 199th Judicial District Court of Collin

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentences had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: August 19, 2009
Do Not Publish